Exhibit 10.1

FIRST AMENDMENT TO

INGRAM MICRO INC.

2011 INCENTIVE PLAN

THIS FIRST AMENDMENT TO INGRAM MICRO INC. 2011 INCENTIVE PLAN (this “First
Amendment”) is made and adopted by Ingram Micro Inc., a Delaware corporation
(the “Company”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Plan (as defined below).

WHEREAS, the Company maintains the Ingram Micro Inc. 2011 Incentive Plan (the
“Plan”);

WHEREAS, pursuant to Section 13(a) of the Plan, the Plan may be amended from
time to time by the Company’s Board of Directors (the “Board”);

WHEREAS, the Board desires to amend the Plan to increase the maximum aggregate
number of Shares available for issuance and delivery pursuant to Awards granted
under the Plan as set forth herein, subject to approval of this First Amendment
by the Company’s shareholders; and

WHEREAS, this First Amendment shall become effective upon the approval of this
First Amendment by the Company’s shareholders (the date of such approval, the
“Amendment Effective Date”).

NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows, effective
as of the Amendment Effective Date:

1.    Section 4 of the Plan is hereby amended and restated in its entirety as
follows:

“(a) Number of Shares. Subject to adjustment as provided in Section 4(c) and
4(d), a total of 37,234,000 Shares may be issued or delivered pursuant to Awards
under the Plan, less one (1) Share for every one (1) Share issued in respect of
an Option or Stock Appreciation Right granted after the Amendment Effective
Date, and 2.29 Shares for every one (1) Share issued in respect of a Full Value
Award granted after the Amendment Effective Date. Shares issued in respect of
any Full Value Award granted under the Plan or any award other than an option or
stock appreciation right granted under any of the Prior Plans, in each case, on
or before June 8, 2011 shall be counted against the Share limit set forth in the
preceding sentence at the ratio of 1.9 Shares for every one (1) Share issued in
respect of such award, and Shares issued in respect of any Full Value Award
granted under the Plan, in each case, during the period beginning on June 9,
2011 and ending on the day immediately prior to the Amendment Effective Date
shall be counted against the Share limit set forth in the preceding sentence at
the ratio of 2.37 Shares for every one (1) Share issued in respect of such
award. In addition, subject to adjustment under Section 4(c), no more than
37,234,000 Shares may be subject to Incentive Stock Options granted under the
Plan and no Eligible Individual may receive Awards under the Plan in any
calendar year that relate to more than 2,000,000 Shares.

(b) Forfeited or Expired Shares; Settled Awards. If (i) any Shares subject to an
Award are forfeited or expire or an Award is settled for cash (in whole or in
part), or (ii) after the Effective Date, any Shares subject to an award under
the Prior Plans are forfeited or expire or an award under the Prior Plans is
settled for cash (in whole or in part), the Shares subject to such Award or
award under the Prior Plans shall, to the extent of such forfeiture, expiration
or cash settlement, again be available for Awards under the Plan, in accordance
with Section 4(e) below. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares reserved for
issuance and delivery of Awards under paragraph (a) of this Section: (i) Shares
tendered by a Participant or withheld by Ingram Micro in payment of the exercise
price of an Option, (ii) Shares tendered by a Participant or withheld by Ingram
Micro to

 

1



--------------------------------------------------------------------------------

satisfy any tax withholding obligation with respect to an Award other than a
Full Value Award, and (iii) Shares subject to a Stock Appreciation Right that
are not issued in connection with the stock settlement of the Stock Appreciation
Right on exercise thereof.

(c) Adjustments. In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, reclassification, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of Ingram
Micro, issuance of warrants or other rights to purchase Shares or other
securities of Ingram Micro, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
the number of Shares of Ingram Micro (or number and kind of other securities or
property) with respect to which Awards may thereafter be granted, the number of
Shares or other securities of Ingram Micro (or number and kind of other
securities or property) subject to outstanding Awards, and the grant or exercise
price with respect to any Award, or, if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award; provided, in each case, that
except to the extent deemed desirable by the Committee, no such adjustment of
Awards (i) of Incentive Stock Options shall be authorized to the extent that
such authority would cause the Plan to violate Section 422(b)(1) of the Code, as
from time to time amended, or (ii) with respect to any Award would be
inconsistent with the Plan’s meeting the requirements of Section 162(m) of the
Code, as from time to time amended.

(d) Substitute Awards. Substitute Awards shall not reduce the Shares reserved
for issuance and delivery of Awards under the Plan or authorized for grant to a
Participant. Additionally, in the event that a company acquired by Ingram Micro
or any subsidiary of Ingram Micro or with which Ingram Micro or any subsidiary
of Ingram Micro combines has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares reserved for issuance and
delivery of Awards under the Plan; provided that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not employed immediately before
the transaction by Ingram Micro or any of its subsidiaries.

(e) Shares Again Available for Awards. Any Shares that again become available
for issuance and delivery pursuant to this Section 4 shall be added back as
(i) one (1) Share if such Shares were subject to Options or Stock Appreciation
Rights granted under the Plan or options or stock appreciation rights granted
under the Prior Plans, (ii) as 2.37 Shares if such Shares were subject to Full
Value Awards granted under the Plan or awards other than options or stock
appreciation rights granted under the Prior Plans, in any case, on or prior to
the Amendment Effective Date, and (iii) as 2.29 Shares if such Shares were
subject to Full Value Awards granted under the Plan after the Amendment
Effective Date.”

3.    This First Amendment shall be and is hereby incorporated in and forms a
part of the Plan.

4.    All other terms and provisions of the Plan shall remain unchanged except
as specifically modified herein.

*            *             *

 

2



--------------------------------------------------------------------------------

I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Ingram Micro Inc. on April 10, 2013.

Executed on this 5th day of June 2013.

 

/s/ Larry C. Boyd Secretary

*             *             *

I hereby certify that the foregoing First Amendment was duly approved by the
shareholders of Ingram Micro Inc. on June 5, 2013.

Executed on this 5th day of June 2013.

 

/s/ Larry C. Boyd Secretary

 

3